DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, 28, 30, 38, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23.
Claim 23 recites “except for possible electrical contact locations”, the use of possible is not considered a positive limitation because it is not clear if the electrical contact locations are present or not which makes the claim ambiguous.
Regarding claim 24.
Claims 24 recites “the growth substrate is thinned or removed such that the separation trenches are thereby exposed”, however when the growth substrate is thinned the trenches will not be exposed, the trenches are exposed only when the substrate is removed. Therefore, applicant has failed to particularly point out and distinctly claim the subject matter.
28 recites the limitation "the semiconductor bodies" in lines 4, 5, 6 and on page 5 lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation ""the semiconductor bodies" " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 30.
Claim 30 recites “and/or” which makes the claim ambiguous because it is not if the semiconductor composite is broken into columns or rows.
Claim 38 recites the limitation "the carriers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 depends from claim 38
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudoff et al US 2004/0200573.
Regarding claim 34.
Dudoff et al illustrates in figure 1 and discloses in paragraph [0003] a semiconductor laser (fig. 1, laser wafer) comprising a carrier (fig. electronic wafer 114) and a semiconductor body (fig. 1, optical device 106) arranged thereon, wherein
the semiconductor body (106) has a vertically extending lateral front face (fig. 1 not numbered inherent front facet of laser),
the semiconductor body (106) comprises a first semiconductor layer (fig. 1 not numbered layer on substrate 102) , a second semiconductor layer (fig. 1 not numbered top layer above substrate 102) and an active zone (fig. 1 not numbered inherent middle layer required for laser operation) disposed in a vertical direction between the first and second semiconductor layers (fig. 1 layers arranged vertically),
in operation of the semiconductor laser, the active zone is configured to generate electromagnetic radiation (inherent the active zone of a laser generates electromagnetic radiation), a main emission direction of the semiconductor laser being oriented transversely to the front face (implied in figure 1 emission from middle layer), and the semiconductor laser is free of a growth substrate or on an top surface of the semiconductor body facing away from the carrier, has a thin growth substrate having a vertical layer thickness of 1 um to 100 um (paragraph [0003] discloses thinning the substrate 102 to about 5 microns (um=microns)).
Allowable Subject Matter
s 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 35.
None of the searched prior arts alone or in combination discloses the claimed transistor is at least partially formed within the carrier and the transistor electrically connects directly to the semiconductor body throughout the carrier.
Regarding claim 36.
None of the searched prior arts alone or in combination discloses the claimed in a plan view, the semiconductor body has a lateral protrusion with respect to the carrier, and the front face of the semiconductor body is formed by a vertical surface of the protrusion and a lateral extension of the lateral protrusion with respect to the carrier is least 1 pm. 
Regarding claim 37.
None of the searched prior arts alone or in combination discloses the claimed semiconductor body has a rear side facing away from the front face and a vertical side face adjoining the front face and the rear side, the front face and the rear side are mirrored to form a resonator, and the side face is covered with an insulating layer.
Claims 21, 22, 25-27, 29, 31-33 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21, 22, 25-27, 29, 31-33.

Claims 22, 25-27, 29, 31-33 depend from claim 21.
Regarding claim 40.
None of the searched prior arts alone or in combination discloses the structural combination of independent claim 40 including transistor or a plurality of transistors is/are generated at least partially or completely within the carrier of the semiconductor laser, and the transistor electrically connects directly to the semiconductor body throughout the carrier.
The closest reference to Dudoff et al US 2004/0200573 cited above discloses a carrier, the semiconductor body and the separation trenches but fails to disclose, suggest or imply the above limitation pertaining to the step of singulating the carrier as recited in claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828